THIS NOTE HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE.  THE SECURITIES ARE BEING
OFFERED PURSUANT TO A SAFE HARBOR FROM REGISTRATION UNDER REGULATION D
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THE
SECURITIES ARE “RESTRICTED” AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES
ARE REGISTERED UNDER THE ACT, PURSUANT TO REGULATION D OR PURSUANT TO AVAILABLE
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THE COMPANY WILL BE
PROVIDED WITH OPINION OF COUNSEL OR OTHER SUCH INFORMATION AS IT MAY REASONABLY
REQUIRE TO CONFIRM THAT SUCH EXEMPTIONS ARE AVAILABLE.  FURTHER HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE MADE EXCEPT IN COMPLIANCE WITH
THE ACT.
 


STW Resources Holding Corp.
 
PROMISSORY NOTE


 
Amount: $1,400,000
 
            Midland, Texas

 
August 31, 2010
 
 
FOR VALUE RECEIVED, the adequacy of which is hereby acknowledged, STW Resources
Holding Corp., a Nevada corporation (“Borrower”), hereby promises to pay to the
order of GE Ionics, Inc. (the “Lender”), the principal sum of one million and
four hundred thousand dollars ($1,400,000) (the “Principal Amount”), in lawful
money of the United States of America, thirteen (13) months from the date hereof
(the “Maturity Date”).
 
 Lender is entitled to the benefits of this Note (“the Note”) and, subject to
the terms and conditions set forth herein and therein, may enforce the
agreements contained herein and therein and exercise the remedies provided for
hereby and thereby or otherwise available in respect hereto and thereto.
 
1.  
Seniority. The Note shall be senior to all other obligations of the Borrower,
whether secured or unsecured.



2.  
Interest. The interest on the Principal Amount, commencing on the date hereof
shall accrue and be calculated on the basis of a 365-day year for the actual
days elapsed, and shall be at a rate of the WSJ Prime Rate (as published daily
in the Wall Street Journal) plus two percent (2%) per annum paid upon the
reducing balance of the Principal Amount, upon maturity of the Note. As of the
date of this Agreement, the WSJ Prime Interest Rate is 3.25%.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
3.  
Repayment Schedule prior to maturity of  Note.  After execution of this
Agreement and the Note, upon the consummation and closing of a debt or equity
financing, STW will pay GE thirty percent (30%) of any and all Tranches
(“Tranches” being defined as the cash receipts of the proceeds of any equity
investments in or loans to STW or any affiliated entity by third parties, but
excluding any conversions of pre-existing debt to equity by any of STW’s current
convertible note holders or creditors) until the Note is paid in full, with
accrued interest on the Note.  STW must inform GE within three (3) business days
whenever a Tranche is received, noting the date and amount
received.  Thereafter, payment of the thirty percent (30%) shall be made to GE
within the earlier to expire of (i) ten (10) business days from STW’s receipt of
GE’s invoice (by e-mail or facsimile transmission) or (ii) ninety days from
STW’s receipt of the relevant Tranche.  STW’s obligation to pay the Note and
accrued interest to GE is unconditional and not conditioned on the level of
Tranches received by STW.



4.  
Events of Default. The following events shall constitute an “Event of Default”
under this Note: Failure by Borrower to pay principal, fees, or accrued interest
when due.



5.  
Remedies Upon an Event of Default.  If an Event of Default shall occur for any
reason whatsoever (and whether such occurrences shall be voluntary or
involuntary, or come about or be effected by operation of law or pursuant to or
in compliance with any judgment, decree, or order of any court, or any order,
rule or regulation of any administrative or governmental body), or the discovery
by Lender of the occurrence of any Event of Default, Lender shall have all of
the rights and remedies under applicable law and, in addition, without limiting
the foregoing, the right to (a) cure such defaults, with the result that all
costs and expenses incurred or paid by Lender in effecting such cure shall bear
interest at the highest rate permitted by law, and shall be payable upon demand;
and (b) accelerate the maturity of the Note and demand the immediate payment
thereof, without presentment, demand, protest or other notice of any kind, all
of which are expressly waived, and the Lender shall have all of the rights,
powers., and remedies available under the terms of this Agreement and all
applicable laws.



To the extent permitted by applicable law, Borrower hereby waives, and releases
Lender from, all errors and all rights of exemption, appeal, stay of execution,
inquisition, and other rights to which Borrower may otherwise be entitled under
the laws or the United States of America or of any state or possession of the
United States of America now in force and which may hereafter be enacted.



6.  
Expenses. Borrower agrees to pay any and all expenses (including attorneys’ fees
and expenses) incurred by the Lender which are incurred in endeavoring to
collect any amounts payable hereunder which are not paid when due (whether by
acceleration or otherwise) or in otherwise enforcing any rights under this Note.



7.  
Notices. All notices and other communications provided for herein shall be in
writing and shall be deemed to have been duly given if delivered personally,
sent by registered or certified mail, return receipt requested, postage prepaid,
sent via overnight delivery service or sent via facsimile, and shall be
effective (1) when personally delivered, (2) on the day following delivery to an
overnight courier service if sent for delivery within the United States (or on
the second business day following delivery to such courier service if sent for
delivery outside the United States), (3) on the business day following receipt
of transmission if sent via facsimile, or (4) on the fifth business day after
the date of mailing if sent by registered or certified mail, in each case to the
following addresses:

 
 
Page 2

--------------------------------------------------------------------------------

 
 
(a)  
If to the Borrower:

 
Stanley T. Weiner, CEO
STW Resources, Inc.
619 West Texas Ave, Suite 126
Midland, TX 79701
E-Mail: stw@stwresources.com


With a Copy to:


D. Grant Seabolt, Jr., Esq.
Underwood Perkins, PC
5420 Lyndon B. Johnson Fwy, Suite 1900
Dallas, TX 75240
Phone:  (972) 788-3310
Fax:       (972-788-3360
E-Mail:  gseabolt@uplawtx.com




(b)  
If to the Lender

 
GE Water & Process Technologies
3006 Northup Way, Suite 200
Bellevue, WA 98004
Attention:  William F. Heins



8.  
Assignment. This Note shall be binding on the Borrower and its successors and
permitted assigns, and shall be binding upon and inure to the benefit of the
Lender, any future holder of this Note and their respective successors and
permitted assigns.  The Borrower may not assign or transfer this Note or any of
its rights or obligations hereunder (other than by operation of law) without the
Lender’s prior written consent. The Lender may assign this Note to the maximum
extent permitted by applicable law.

 
9.  
Waivers; Amendments. No delay or omission of Lender in exercising any right or
power hereunder shall impair such right or power or be a waiver of any default
or an acquiescence therein; and no single or partial exercise of any such right
or power shall preclude other or further exercise thereof, or the exercise of
any other right; and no waiver shall be valid unless in writing signed by
Lender, and then only to the extent specifically set forth in such writing.  All
remedies hereunder or by law afforded shall be cumulative and shall be available
to Lender until the principal amount of and all interest on this Note have been
paid in full.  No amendment of any provision of this Note shall be effective
unless the same shall be in writing and signed by the Borrower and the Lender.

 
 
Page 3

--------------------------------------------------------------------------------

 


10.  
Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of New York, without regard for the conflicts of laws
principles thereof, and any actions, claims or proceedings shall be subject to
the exclusive venue and jurisdiction of the State and Federal Courts in the
Borough of Manhattan in the City of New York.

 
11.  
Severability. In the event any one or more of the provisions contained in this
Note shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.



 
IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.



BORROWER:
 
STW Holding Corp.
 
By:______________________
              Signature
Name:   Stanley T. Weiner
Title:    CEO and President


 
IN WITNESS WHEREOF, Lender has executed this Note as of the date first above
written.

 
 
 
 LENDER:



G.E. Ionics, Inc.




By:___________________________
        Signature


Name:  William F. Heins


Title:
 
 
 
Page 4